DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
Response to Amendment
The amendments filed with the written response received on September 27, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 21, 26-28, 30-32, 34, 35 and 41-44 have been amended; claims 1-20 are canceled. Accordingly, claims 21-44 are pending in this application, with an action on the merits to follow.
Claim Objections
Claims 22 and 23 are objected to because of the following informalities:  
Claim 22, line 2: “a part” would be clearer if recited as “the part”
Claim 23, line 2: “a part” would be clearer if recited as “the part”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31, 36 and 42 (and claims 32, 43 and 44 at least due to dependency from either of claims 31 or 42) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, Applicant recites “a part of the first accessory” in line 3.  Claim 21, from which claim 31 depends, already positively recites “a part of the first accessory” and “another part of the first accessory”.  Is claim 31’s “a part of the first accessory” intended to refer to the existing “a part of the first accessory” or an even additional part of the first accessory?  Correction is required.  For purposes of examination, “a part of the first accessory” in claim 31 is being intended as referring to “the part of the first accessory” introduced in claim 21.  If claim 31’s “a part” is an additional part (i.e. not the same as “a part” or “another part” from claim 21), then Examiner suggests Applicant refer to it as “a third part” (wherein “a part” would be a first part, and “another part” would be a second part, in claim 21).
Regarding claim 36, Applicant recites “a position fully separated from the body”.  In claim 21, from which claim 36 depends, Applicant already positively recites “a starting 
Regarding claim 42, Applicant has amended the claim to include two method steps of directing a component of the first accessory into the first opening.  First, in lines 10-12, Applicant recites “with the first accessory in a starting position fully separated from the body, directing a part of the first accessory into the first opening to thereby place the first accessory into an operative position” (emphasis added).  Subsequently, Applicant recites, in lines 14-16, “further including the step of collapsing the at least portion of the first accessory to an effective diameter that is less than an effective diameter of the first opening and directing the collapsed at least portion of the first accessory into the first opening”.  This language is confusing because once the “part” of the first accessory has been directed into the first opening, such an action has been performed, and a “further” step of directing the “at least portion” of the first accessory into the first opening appears to be redundant, since the “at least portion” could be the “part” or the “another part”.  Correction is required.  For purposes of examination, this claim will be interpreted as best as can be understood, when applying prior art.
is the another part of the first accessory”.  In claim 42, from which claim 44 depends, Applicant recites that “the at least portion” and “a part” are what is actually directed into the first opening.  Claim 44 appears to contradict claim 42 since claim 44 is stating that the “another part” is collapsed, and claim 42, as best as can be understood, is equating the collapsed “at least portion” with the “part” (i.e. not the another part).  Are both the “part” and the “another part” equally collapsed?  Correction is required.  For purposes of examination, the claim will be interpreted as best as can be understood, when applying prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33, 35, 36, 38 and 39 (claims 31, 32 and 36 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Blunden et al. (hereinafter “Blunden”) (US 2012/0222331) in view of Tigan et al. (hereinafter “Tigan”) (US 2012/0073032).
Examiner notes that the following claims are being addressed in order of dependency, since the dependency does not strictly follow numerical order.
Regarding independent claim 21, Blunden discloses a method of configuring a headwear piece (Para. 0019 of Blunden discloses that the object of the invention can be a “hat” or a “headband”, each of which is a headwear piece example; the object is disclosed to have a charm attached thereto (i.e. configuring a headwear piece with a decorative charm)), the method comprising the steps of: obtaining a headwear piece (“hat” or “headband”, as noted above, is present, so it has been “obtained”) comprising: a body configured to engage a wearer's head to maintain the headwear piece in an operative state with respect to the wearer's head wherein a portion of the body remains exposed to view (Figs. 9 and 10 are referenced for purposes of identifying structures of the object #10; the object is #10, which is a wall; inner surface #46 is configured to engage a wearer’s head; outer surface #44 is configured to be exposed to view, in use; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the body having a wall with oppositely facing surfaces (wall is shown in Figs. 9 and 10, of object #10; the wall has oppositely facing surfaces) and at least a first opening in the wall (hole #16 is a first opening) defined by a first elongate opening in the wall bounded by elongate opposite edge portions (see below); and a first accessory, with the first 

    PNG
    media_image1.png
    288
    937
    media_image1.png
    Greyscale

accessory in a starting position fully separated from the body (charm #18 is a first accessory; charm starts off not attached to object #10 (i.e. hat or headband); i.e. fully separated from the body; the charm is disclosed as being receivable in any or all of holes #16 of the object #10 (Para. 0020 of Blunden)), directing a part of the first accessory into the first opening by enlarging the first opening to thereby place the first accessory into an operative position (Para. 0028 of Blunden; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Blunden discloses that the openings expand (i.e. the first opening is “enlarged” by being expanded) to permit part of the charms to be passed through the object #10 (i.e. wall); Para. 0006 of Blunden; the “passing through” is equivalent to “directing” the part into the opening) whereby with the first accessory in the first accessory's operative position another part of the first accessory is exposed and viewable in conjunction with the portion of the body exposed to view (decorative portion #20 is exposed and viewable in conjunction with the outer surface #44 of the wall), the elongate opposite edge portions in closely adjacent relationship over the length of the first elongate opening with the wall in a relaxed state and the first accessory separated from the body (see annotated partial view of Fig. 2 above; Examiner notes that the term 
Tigan teaches a device that includes a covering #102 that can be worn has a hat (Fig. 13 of Tigan).  The covering #102 can be adorned with various ornamental objects that are removably receivable into the covering #102 via openings #26.  The openings 
Blunden and Tigan teach analogous inventions in the field of headwear ornamentation.  Absent a showing of criticality with respect to the first opening being of a “slit” type (Applicant’s originally-filed disclosure provides no particular benefit of the opening being a slit as compared to other types of openings, and discloses that other types of openings may be acceptable, as shown in Applicant’s Fig. 14), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted the gap-opening shape of Blunden for the slit-type opening taught by Tigan for a variety of reasons, including (but not limited to) allowing the openings to be substantially closed when a charm is not installed therein, which would prevent rain from entering the head space of the hat if the wearer is enduring inclement weather, as opposed to the gap-type openings otherwise allowing water to enter freely if no charm is installed in a particular opening.  As a result of the modification, the elongated openings would be slit openings, as required by the claim.
Regarding claim 22, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the step of directing [the] part of the first accessory into the first opening comprises directing the part of the first accessory first through one of the oppositely facing surfaces and thereafter through the other of the oppositely facing surfaces (Para. 0028 of Blunden; charm is inserted into one of the holes #16; Figs. 9 and 10 show the charm to have part of it pass through one surface and out through the other surface of the hole #16).

Regarding claim 24, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed to teach all the limitations of claim 21, as explained above.  Blunden further teaches that the wall has a second opening spaced from the first opening (Para. 0018 of Blunden refers to multiple holes (i.e. a second opening is present and is spaced from the first opening)) and further comprising the step of placing one of the first accessory or another accessory in an operative position at the second opening (Para. 0020 of Blunden states that charms can be attached to any of the holes (i.e. either the first or another accessory is placeable at any of the openings, which includes the “second” opening referenced above)), the first accessory or the another accessory configured to cooperate with the body at the second opening in a same way the first accessory is configured to cooperate with the body at the first opening (the above reference functionality indicates that the charms’ attachment procedure is the same with respect to inserting the charm through a hole that has been expanded, and the hole contracting around the charm’s dimension to hold it thereto (Paras. 0028-0029 of Blunden)), but is silent to specifying that different charms have at least one of a different function and appearance than one another.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the second charm to have had a  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).  See MPEP 2144.04(I).
Regarding claim 29, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the first accessory and the another accessory are configured to cooperate with the body at each of the first and second openings in a same manner so as to be interchangeably used at either of the first and second openings (Para. 0020 of Blunden discloses that the charms can be received in any or all of the holes of the object (i.e. headwear piece)).
Regarding claim 25, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the method further comprising the step of, with the first accessory in the first accessory’s operative position, separating the first accessory from the body (Paras. 0003 and 0033 of Blunden disclose “removal” of the charm from the object).
Regarding claim 26, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed to teach all the limitations of claims 21 and 25, as explained above.  Blunden’s disclosure teaches that a second accessory can be obtained, but is silent to the method after separating the first accessory from the body and with the second accessory in a starting position fully separated from the body, directing a part of the second accessory into the first opening first through one of the oppositely facing surfaces and then through the other of the oppositely facing surfaces to thereby place the second accessory into an operative position whereby another part of the second accessory projecting beyond the other of the oppositely facing surfaces is exposed and viewable in conjunction with the portion of the body exposed to view, whereby the another part of the second accessory projecting beyond the other of the oppositely facing surfaces performs an aesthetic function and/or function other than an aesthetic function.  However, this method is equivalent to merely an act of taking the first charm out of the hole and replacing that charm in the same hole with a second charm, in the same procedural manner as installing the first charm.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have removed the first charm from the hole and replaced the first charm with a second charm in the same hole, in order to provide that hole’s location with a different decoration (see the 35 U.S.C. 103 rejection of claim 24 above, regarding the obviousness of charms having different decorative appearances), especially since Blunden teaches that charms can be receivable in any or all holes in the object, so the charms can be changed (Paras. 0003 and 0020 of Blunden).   While Blunden teaches that its charms are installed by inserting the stop through the holes from the outside of the object to the inside of the object (Para. 0028 of Blunden), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have installed the charm from the inside to the outside just the 
Regarding claim 27, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the body's oppositely facing surfaces include an inside surface and an outside surface where the first opening is located (#46 and #44, as explained above, are inner and outer surfaces, respectively, of the body of object #10), the inside surface bounding at least a part of a head receptacle (“hat” example (Para. 0019 of Blunden) has a head receptacle therein; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); since Applicant has expressed concern that the reference to “a hat” in Blunden is not sufficient to establish the presence of a head receptacle, Examiner notes that Tigan’s disclosure clearly includes a version of a hat with a head receptacle, and it would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the hat type of Tigan as one example of a hat of choice for the hat of Blunden in order to provide coverage for the head of the wearer, as such types of domed hats are very well-known in the field of hat garments; as a result of utilizing the hat type of Tigan into the method of Blunden, the head receptacle would be constituted by covering #102, such as in Fig. 13 of Tigan), are configured so that the first accessory can be directed from the starting position from within the head receptacle (since the holes #16 are expandable (Paras. 0006, 0028-0029 of Blunden) and the decorative portion #20 is actually smaller than the stop #28, which is disclosed as being inserted through the hole from the outside, then the smaller decorative portion (i.e. smaller than the stop) would have the capability to be installed just the same from the inside of the head receptacle, through the hole and into its operative position with the decorative portion #20 visibly exposed), but is silent to specifying the further step of directing the first accessory from the first accessory's starting position within the head receptacle into the first accessory's operative position.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have performed the step of directing the charm (i.e. first accessory) from the charm's starting position within the head receptacle into the charm's operative position since such a modification of the method would merely involve inserting the charm from the opposite side of the surface, which is not a novel concept, and further since a benefit of inserting the charm through the opening from within the head receptacle would likely be easier for the user since the charm’s decorative portion is smaller in diameter than the diameter of the stop (i.e. the opening would not need to be enlarged as much to permit the decorative portion to pass therethrough), wherein the larger stop is what is inserted through the opening from the exterior of the head receptacle in the method of Blunden as disclosed.
Regarding claim 28, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that there are cooperating connectors on the body and first accessory that engage as the 
Regarding claim 30, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the wall, where the first opening is located, has a first surface (#46) of the oppositely facing surfaces directly facing the wearer's head with the headwear piece in the operative state and the other of the oppositely facing surfaces is an oppositely facing second surface (#44; see the rejection of claim 27 above regarding utilization of the domed hat type taught by Tigan into the modified method of Blunden).
Regarding claim 31, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that, with the first accessory in the first accessory's operative position and the headwear piece in the operative state, a part of the first accessory is captive between the wall and the wearer's head (stop #28 is captive between the wall of object #10 and the wearer’s head; Para. 0030 of Blunden; see the rejection of claim 27 above regarding utilization of the domed hat type taught by Tigan into the modified method of Blunden).
Regarding claim 32, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that, with the first accessory in the first accessory's operative position and the headwear piece in the operative state, the captive part of the first accessory is directly exposed to the wearer's head (stop #28 is captive between the wall of object #10 and the wearer’s 
Regarding claim 33, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that, with the first accessory in the first accessory's operative position, the another part of the first accessory projects away from the body wall (Figs. 9 and 10 of Blunden; decorative portion #20 projects away from the outer surface of the wall).
Regarding claim 35, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the method further comprising the step of causing the first accessory to be maintained in the first accessory's operative position as an incident of the first accessory moving from the first accessory's starting position into the first accessory's operative position (the holes #16 are expandable, wherein the charm is inserted partially through the hole to be held within the opening; charm’s dimensions are larger than the holes’ dimensions to prevent the charm from falling out; Paras. 0028-0029 of Blunden).
Regarding claim 36, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the first accessory and body are configured so that the first accessory is changeable back and forth between a position fully separated from the body and the first accessory's operative position without requiring use of any separate fasteners (Paras. 0028-0029 of Blunden disclose that the charm is insertable and removable and held via 
Regarding claim 38, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the first elongate slit is substantially straight (see annotated partial view of Fig. 2 above, which show the edges to be straight lines that are parallel to one another, rendering the original opening in Blunden itself to be at least substantially straight; upon modification of the openings to become the slit-type openings taught by Tigan, the reduced width of the opening to become a slit results also in slits that are at least substantially straight, as shown in Tigan’s Fig. 1).
Regarding claim 39, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) is disclosed such that the headwear piece is in the form of one of: an endless band; a cup shape without a rim; a cup shape with a rim extending fully around the cup shape; a cup shape with a rim extending only partially around the cup shape; a clip shape; a head engaging part with an open top; and a visor (see the rejection of claim 27 above regarding utilization of the domed hat type taught by Tigan’s Fig. 13 into the modified method of Blunden; the domed type hat taught by Tigan is an example of “a cup shape without a rim”, wherein “rim” is being interpreted as a type of brim/visor/bill).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Blunden in view of Tigan as applied to claim 21 above, and further in view of Zakarian (US 2009/0199323).

Zakarian teaches a headwear device that includes an aperture #51 defined by an elastic ring member #50 (Para. 0030 of Zakarian), the aperture devoted to allowing the user to pass their hair #74 and/or ponytail #75 through the opening, and teaches a method of performing such an action (Para. 0034 of Zakarian).
Modified Blunden and Zakarian teach analogous inventions in the field of wearable objects (both including headwear) with elastic openings.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added an aperture in the back of the hat example of Blunden and passed the user’s hair therethrough, as taught by Zakarian, in order to allow the user to wear a hat and control the hair during activities (Paras. 0012-0014 of Zakarian).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Blunden in view of Tigan as applied to claim 21 above, and further in view of Tuohy et al. (hereinafter “Tuohy”) (US 2014/0208483).
Regarding claim 37, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) teaches all the limitations of claim 21, as set forth above. Blunden teaches that its charm can include 
Tuohy teaches a hat with an attachable decoration that is held within an opening in the crown of the hat, wherein the connection between the decoration and the crown’s opening includes an attachment mechanism #150 that can include a hook-and-loop mechanism (see Fig. 8; Para. 0030 of Tuohy).
Modified Blunden and Tuohy teach analogous inventions in the field of objects (including headwear) with attachable decorations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added the hook-and-loop attachment mechanism #150 of Tuohy to the attachment between the charm and the holes of Blunden, in order to supplement the existing attachment therebetween (which would provide additional securement than merely relying on the elasticity of the body alone to retention of the charm), and further since hook-and-loop fasteners are very well-known in the art to be used to removably fasten components together.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Blunden in view of Tigan as applied to claim 21 above, and further in view of Rothchild (USPN 1,990,096).
Regarding claim 40, the modified method of Blunden (i.e. Blunden in view of Tigan, as explained with respect to independent claim 21 above) teaches all the limitations of claim 21, as set forth above, but does not teach that any of the openings (i.e. including the first elongate slit) are defined by a zipper.

Modified Blunden and Rothchild teach analogous inventions in the field of headwear with ornamentations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the zipper mechanism of the slit #7 of Rothchild into the modified opening #16 of Blunden for a variety of reasons, including (but not limited to) providing an additional ornamentation item via the ornamental pull tab #11, while also adding a benefit of a capability of mechanically closing the opening (if desired by the user), while maintaining an ornamentation appearance via the zipper pull.
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Blunden in view of Stillwell (US 2008/0263839).
Regarding independent claim 41, Blunden discloses a method of configuring a headwear piece (Para. 0019 of Blunden discloses that the object of the invention can be a hat or a headband, each of which is a headwear piece example; the object is disclosed to have a charm attached thereto (i.e. configuring a headwear piece with a decorative charm)), the method comprising the steps of: obtaining a headwear piece (“hat” or “headband”, as noted above, is present, so it has been “obtained”) comprising: a body configured to engage a wearer's head to maintain the headwear piece in an operative state with respect to the wearer's head wherein a portion of the body remains exposed to view (Figs. 9 and 10 are referenced for purposes of identifying structures of the object #10; the object is #10, which is a wall; inner surface #46 is configured to part of the first accessory into the first opening to thereby place the first accessory into an operative position by enlarging the first opening (Para. 0028 of Blunden; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Blunden discloses that the openings expand (i.e. the first opening is “enlarged” by being expanded) to permit the charms to be passed through the object #10 (i.e. wall); Para. 0006 of Blunden) by stretching the elastic material whereby another part of the first accessory is exposed and viewable in conjunction with the portion of the body exposed to view (decorative portion #20 is exposed and distinct from the existing object #10) that defines the first opening (hole #16), wherein the enlarging of the first opening is applied to such a distinct elastic material.
Stillwell teaches a hat (#400) with removably attachable decorative elements (#402), wherein the crown of the hat has openings within an elastic panel #414.  The openings include a grommet member #418, wherein the grommet members may be molded from the same piece of material as the elastic panel #414.  The purpose of the grommet member #418 is to strengthen the holes #416 in order to facilitate the repeated insertion and removal of interchangeable logo buttons #402 (Para. 0023 of Stillwell).
Blunden and Stillwell teach analogous inventions in the field of hats with interchangeable ornaments.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have added instances of grommets to the openings in Blunden (the grommets being molded from the same expandable/stretchable (i.e. elastic) material as the surrounding body/wall of the hat) in order to strengthen the openings in order to facilitate the repeated insertion .
Claim 42, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (hereinafter “Aoki”) (US 2013/0160490) in view of EITHER of Perry, Sr. (hereinafter “Perry”) (USPN 6,158,054) OR Chiang (USPN 5,934,294).
Regarding independent claim 42, Aoki discloses a method of configuring a headwear piece (Para. 0018 of Aoki discloses that the object of the invention can be a hat or a headband, each of which is a headwear piece example; the object is disclosed to have a charm attached thereto (i.e. configuring a headwear piece with a decorative charm)), the method comprising the steps of: obtaining a headwear piece (hat or headband, as noted above, is present, so a headwear piece has been “obtained”) comprising: a body configured to engage a wearer's head to maintain the headwear piece in an operative state with respect to the wearer's head wherein a portion of the body remains exposed to view (Figs. 10 and 11 are referenced for purposes of identifying structures of the object #10; the object is #10, which is a wall; inner surface #44 is configured to engage a wearer’s head; outer surface #52 is configured to be exposed to view, in use; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via portion made from a deformable material (charm #18 has a decorative portion #20 and a connecting portion #22, which includes a stem #28, a base #30 and a stop #32, all of which is a portion of the charm #18 (i.e. first accessory); in one example, the connecting portion #22 can be made of a “flexible and bendable elastic material” such as silicone (Para. 0020 of Aoki) and stop can be flexible and bendable (Para. 0034 of Aoki); flexible/bendable indicates deformability to some degree; in another example, the decorative portion #20 of the charm #18 may be made of a flexible plastic or rubber (Para. 0029)), with the first accessory in a starting position fully separated from the body (charm starts off not attached to object #10 (i.e. hat or headband); i.e. fully separated from the body; the charm is disclosed as being receivable in any or all of holes #16 of the object #10 (Para. 0019 of Aoki)), directing a part of the first accessory into the first opening to thereby place the first accessory into an operative position whereby another part of the first accessory is exposed and viewable in conjunction with the portion of the body exposed to view (Para. 0034 of Aoki describes at least a part of the charm passing through the hole (i.e. being directed into the first opening); Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); the “another part” is the decorative portion #20 and the “part” is the remainder of the charm #18), whereby the another part of the first 
Perry discloses a hat that includes openings, wherein the openings have rubber grommets.  The grommets are inserted into the holes when their flanges are “squeezed and deformed to fit inside their respective…holes” (Col. 4, Lines 11-15 of Perry; i.e. squeezing and deforming is a type of “collapsing” action; Perry therefore teaches that the concept of collapsing a deformable material (rubber, in this case) in order to insert it into or through a hole is known).
Chiang discloses a head-worn device that includes an ornament that has a connecting portion that is conveniently assembled and disassembled wherein the connecting portion includes a wire that is compressed to make the width of a hook portion thereof to be less than that of an inserting opening when traversing the hook portion into and out of the opening for attachment and removal (Col. 3, Lines 28-35 of Chiang; i.e. compressing is a form of a “collapsing” action; Chiang therefore teaches that the concept of collapsing a deformable material (elastic wire, in this case) in order to insert it into or through a hole is known).
either of Perry or Chiang, as explained above, and further since the concept of squeezing, compressing or deforming a deformable material in order to pass it through an opening is a known concept.  As a result of the modification, the method would involve, upon the squeezing, compressing or deforming, reducing “an effective” size (i.e. diameter) of the deformable portion to be less than “an effective” size (i.e. diameter) of the opening in order to allow the deformable portion to be passed therethrough during installation of the charm (i.e. otherwise, if the opening’s effective diameter is smaller than the deformable portion’s effective diameter, then the object would never be able to pass through the opening).
Claims 43 and 44, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of EITHER of Perry OR Chiang as applied to claim 42 above, and further in view of Stillwell.
EITHER of Perry OR Chiang, as explained above with respect to claim 42) teaches all the limitations of claim 42, as set forth above, but is silent to specifying the particular type of “hat” or “headband”, and is therefore silent to one of the wall’s oppositely facing surfaces being an inside surface bounding at least part of a head receptacle and the other of the oppositely facing surfaces being an outside surface exposed to view with the headwear piece in the operative state, the at least portion of the first accessory that is collapsed is a mounting part of the first accessory that resides against the inside surface with the first accessory in the first accessory's operative position (although, modified Aoki does teach that the flexed/bent stop is part of the overall structure that performs a function of mounting the charm to the object #10, so it is a “mounting part” inasmuch as this part has been described in the claim).
As noted above, Stillwell teaches a hat that includes a crown, wherein the crown can include removably affixable ornaments.
Modified Aoki and Stillwell teach analogous inventions in the field of hats with decorations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the domed hat with a brim type taught by Stillwell as the hat type of choice used in the modified method of Aoki, in order to provide a well-known baseball cap headwear that can be decorated, as hat decoration is sought by Aoki, as explained above.  As a result of the modification, the hat utilized in the method would have oppositely facing surfaces (i.e. interior and exterior surfaces of the dome, wherein the interior surface faces the head of the wearer and the opposite exterior surface faces away from the wearer), one being an inside 
Regarding claim 44, the modified method of Aoki (i.e. Aoki in view of EITHER of Perry OR Chiang, as explained above with respect to claim 42) teaches all the limitations of claim 42, as set forth above, but is silent to specifying the particular type of “hat” or “headband”, and is therefore silent to one of the oppositely facing surfaces being an inside surface bounding at least part of a head receptacle and the other of the oppositely facing surfaces being an outside surface exposed to view with the headwear piece in the operative state, the at least portion of the first accessory that is collapsed is the another part of the first accessory (although, modified Aoki does teach an iteration wherein the decorative portion #20 is made of flexible plastic or rubber).
As noted above, Stillwell teaches a hat that includes a crown, wherein the crown can include removably affixable ornaments.
Modified Aoki and Stillwell teach analogous inventions in the field of hats with decorations.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized the domed hat with 
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  Any arguments deemed relevant to the new ground(s) of rejection are addressed below.
further portions are ever positively recited in the claims, and referencing “the portion” would improve clarity, and further since the claims are open-ended with a “comprising” transitional phrase that would not limit the claim to only having a single “portion”).  However, for purposes of interpretation and clarity of the record, all instances of “the at least portion” are being interpreted as referring to the claimed element of “at least a portion”, throughout the present Office Action and in any future correspondence, unless otherwise noted.
With respect to Applicant’s arguments against the previously-applied 35 U.S.C. 112(b) rejection to claim 38 regarding the term “substantially straight”, Examiner notes that the rejection is being withdrawn, and the phrase “substantially straight” is not being deemed to require an exactly straight line, giving importance to the broadening term “substantially” and further supported by Applicant’s position that “a straight component does not have to be precisely straight”.
Applicant’s arguments against Blunden’s opening being considered a “slit” are addressed in the new ground(s) of rejection above in the 35 U.S.C. 103 section.  However, Applicant’s argument that “a slit construction would not be practical in terms of connecting the charms as Blunden has described” is not found convincing, because Blunden clearly indicates that its openings are expanded and stretched to allow for the charms’ components to be installed through the openings, and modifying the openings 
Applicant argues, with respect to claim 27, that the claim requires a “crown”.  Examiner notes that the term “crown” does not appear anywhere in the current claims.  The apparent equivalent language in claim 27, for example, is “head receptacle”, although non-crowned headwear pieces may have a “head receptacle” without having a full crown.  For example, a full-circumference headband (such as shown in Applicant’s Fig. 7) or a C-shaped, abbreviated circumference headband (such as shown in Applicant’s Fig. 6) would both have an area that can receive at least a portion of a head (i.e. a head receptacle), but would not have a complete “crown”.
Examiner notes that Applicant makes several statements in reference to the shoe embodiment of Blunden (see at least page 16 of Remarks, first and last paragraphs).  However, the shoe embodiment of Blunden is not being relied upon in the prior art rejections outlined above.
With respect to claim 32, Applicant argues that Blunden does not teach a specific application to a headwear piece to make obvious a limitation of the captive part of the first accessory being directly exposed to the wearer’s head.  However, Para. 0030 of Blunden clearly states that the stop (i.e. captive part) has a surface that would face the skin of the wearer, which would be analogous to the wearer’s head, when the method is applied to a hat, as explained above.
With respect to claim 37, Applicant argues that the need for a fastener as in Tuohy would be unnecessary and not obvious to be applied to Blunden’s captive 
With respect to claim 40, Applicant argues that it would not be obvious to combine the teaching of Rothchild into Blunden because Rothchild’s added zipper opening would apparently be blocked by an accessory, and because since Rothchild’s zipper pull provides for ornamentation, then there would not be any need for additional ornamentation/accessories.  This argument is not persuasive because the Rothchild zippered opening is provided for the purpose of “additional” ornamentation as well as a component for mechanically closing the additional zippered opening.  The other openings that already exist in Blunden would not be removed via this modification, nor would the ability to install any number of charms (i.e. accessories) into those openings be hindered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732